                                                                         FILED
                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA                          NOV 12 2019
                         MISSOULA DIVISION                              Clerk , U.S Cou
                                                                        District Of Monta~!
                                                                        Missoula Division



HIGH COUNTRY PAVING, INC.,                         CV 18-163-M-DWM

                    Plaintiff,

       vs.                                                ORDER

UNITED FIRE & CASUAL TY CO.,

                    Defendant.


      Plaintiff High Country Paving having moved to stay its compliance with this

Court's November 4, 2019 Order, (see Doc. 77),

      IT IS ORDERED that High Country's motion (Doc. 80) is DENIED.

      DATED this     l~   day ofNovember, 2019.
